Citation Nr: 1200569	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  06-33 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to February 1977, from February 1977 to June 1981, and from July 1981 to April 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Subsequently the case was returned to the jurisdiction of the Atlanta, Georgia RO.  This matter was previously before the Board in December 2009 and April 2010, when it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the Board determined that the issue of a TDIU was raised by the record as part and parcel of the Veteran's increased rating claims for each knee.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) (also referred to collectively as the AOJ), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required for the Veteran's claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

As was briefly noted in the Introduction section of this decision, the issue of entitlement to a TDIU is raised by the record as part and parcel of the Veteran's higher rating claims for his service-connected knee disabilities.  Id.  The evidence of record also indicates that the Veteran has not been gainfully unemployed during the time period of this appeal.  

A Veteran is considered totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent.  38 C.F.R. § 3.340(a)(2).  Even if the Veteran is less than 100 percent disabled, he still will be considered totally disabled if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

The Board notes that on remand the Veteran underwent a total right knee arthroplasty in April 2010.  Subsequently, in a September 2010 rating decision he was granted a temporary total evaluation of 100 percent for the right knee surgery from April 16, 2010 until May 31, 2011.  His disability rating for his right knee was then increased to 30 percent, effective June 1, 2011.  

Thus, at present, the Veteran is service-connected for status post total right knee replacement, with a 30 percent disability rating; for a left knee disorder, with a 20 percent disability rating; for multiple scars, keloid anterior chest, with a 10 percent disability rating; for tinnitus, with a 10 percent disability rating; and for bilateral hearing loss, with a noncompensable disability rating.  With the adjustment of the bilateral factor for disabilities affecting both lower extremities pursuant to 38 C.F.R. § 4.26 (2011), the combined rating for these service-connected disabilities is 60 percent.

Disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, may be considered on a combined basis for the purposes of establishing one 60 percent disability, or one 40 percent disability.  38 U.S.C.A. § 4.16(a)(1).  With application of the aforementioned provision, the 30 percent rating assigned for the right knee and the 20 percent for the Veteran's left knee may be combined to form a 40 percent disability rating for the orthopedic system.  See also 38 C.F.R. § 4.25 (combined ratings table).  While the Veteran then has a 40 percent disability rating for one of several disabilities, he still does not have an overall combined rating of 70 percent or more.  38 C.F.R. § 4.16(a).  Accordingly, his combined ratings for his service-connected disabilities do not meet the minimum schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a). 

As the service-connected disabilities in this case do not meet the schedular requirements for TDIU, VA must also consider whether the Veteran may be entitled to TDIU on an extraschdular basis under 38 C.F.R. § 4.16(b).  This regulation provides that veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

The Board reiterates in order to be considered for a TDIU on an extraschedular basis, the matter must first be referred to the Director of the Compensation and Pension Service.  Id.  In the Board's April 2010 remand, it requested that the AOJ consider whether such referral was warranted.  On remand the AOJ issues a Supplemental Statement of the Case (SSOC) in October 2011, which determined that consideration for an extraschedular rating was not warranted because the evidence did not show that the Veteran's service-connected disabilities did not render the Veteran unemployable.  However, in view of the evidence of record, as described below, the Board finds that the RO's determination was in error and that referral for consideration of an extraschedular TDIU rating is warranted under the circumstances of this appeal.

The Veteran specifically contends that he is unemployable due to his bilateral knee disabilities.  In his written submissions and Board testimony, the Veteran stated that since his discharge from service he has walked on his injured leg trying to work labor type jobs based on his skills, but that he has had chronic and acute problems with his right knee for more than 20 years.  He said that he was constantly seeing doctors and had lost a lot of days from work because of his knee.  The right knee still pains him daily, even after he underwent knee replacement surgery in April 2010.  He asserted that his right knee condition had caused him to literally over use his left knee.  Both knees hurt him severely every day of his life when he is sitting, standing, walking, reaching, moving, sleeping and being intimate with his wife.  

The record reflects that the Veteran is currently 59 years old.  Information in his Vocational Rehabilitation file indicates that he completed high school with a GED and later took some courses for an associate's degree in drafting, but never received the degree.  He applied for Vocational Rehabilitation benefits in December 1996, October 2003, May 2008, and June 2009.  According to May 1997 counseling records he complained that his painful swelling knees interfered with his mobility and limited his ability to find or hold a job.  It was also noted that he had worked as a fork lift operator for more than two years and previously worked as a packer, machine operator; a fork lift driver/warehouseman for three years; and in maintenance.  In the spring of 2004 the Veteran began classes at Columbus Technical College.  Information in the file indicates that he had difficulty maintaining good grades and never completed the planned associate's degree in drafting.  In July 2008 the Veteran was notified that he was not entitled to vocational rehabilitation benefits because his eligibility period had ended.  In June 2009, the Veteran again applied for Chapter 31 benefits, but was later informed that his case file was being closed because he had been unable to attend scheduled appointments.  

The claims file also contains a January 2005 separation notice from Weyerhauser for involuntary termination due to poor job performance.  It was noted that the Veteran had worked for the company from June 1998 to January 2005.  

The report of a February 2005 VA examination diagnosed muscle sprain and degenerative arthritis in both knees with moderate loss of range of motion and moderate loss of functional capacity in both knees.  There was no dislocation or recurrent subluxation.  He wore knee braces, but these were of minimal effectiveness.  It was noted that the Veteran was unemployed and had lost his job in January 2005.  The Veteran told the examiner that he was terminated due to poor performance at Weyerhauser as the job making boxes required prolonged standing and walking.  The Veteran stated that he was unable to perform properly due to the severe pain in both knees.  

According to a May 2008 VA social worker record, the Veteran complained that he could barely walk, that he was not able to stand up right, that he could not lift heavy objects, that he could not climb ladders, that he cannot walk for long distances, and that he had installed a commode raised seat in the bathroom for support.  He also complained that he lacked a college degree and did not qualify for an office job.  

A signed work excuse by a VA doctor dated in June 2009 indicated that the Veteran was not to return to work for three days.  The physician stated that the Veteran would not be able to perform any duties requiring weight bearing, but only those duties which he could perform with crutches or on scooters.  It was noted that the Veteran was awaiting an orthopedic evaluation for surgery.  

An August 2009 email from a human resources representative at Sam's Club indicated that the Veteran must be released from his doctor without any restrictions before he could return to work. 

Information from the Social Security Administration (SSA) reveals that in December 2009 the Veteran began receiving SSA disability benefits for osteoarthritis and allied disorders and for essential hypertension.  The report of an October 2009 SSA disability examination revealed that the Veteran was able to ambulate independently with a cane and ambulated cautiously without the cane.  Hearing deficits were noted.  Diagnosis was chronic bilateral knee pain, right greater than the left, with reported meniscal tear at the right, and degenerative changes in both knees.  The examiner found that the Veteran should be able to: occasionally carry or lift 20 pounds; sit for at least two to four hours with normal breaks; and stand or walk at least one to two hours with a straight cane with normal breaks.  

As a result of the Board's April 2010 remand, the Veteran underwent a VA audiological examination in January 2011.  The audiogram showed bilateral hearing loss and the Veteran also complained of tinnitus.  In a July 2011 addendum, another examiner reviewed the January 2011 examination report and the claims file and opined that the Veteran's hearing loss and tinnitus should not be a barrier to a wide range of employment settings.  She stated that many individuals with the Veteran's degree of hearing loss, or worse, function well in many occupational settings.  She conceded that he might have trouble working well in very noisy environments or those that required a great deal of attention to high frequency sounds or required use of non face-to-face communications equipment (such as intercoms).  

The Veteran then underwent a VA joints examination in March 2011.  The examiner noted that the Veteran recently had a total right knee replacement done in April 2010, followed by physical therapy, and was waiting for a total left knee replacement.  There was no inflammatory arthritis.  Functional impairments noted were an inability to lift more than 30 pounds, or climb stairs, or squat, or stand for more than 20 minutes.  He was also unable to walk but for a few yards and had to use a cane at all times.  The VA examiner opined that the Veteran was unemployable for both sedentary and physical employment for the service-connected left knee, but employable for both sedentary and physical employment for the right knee.  

In this appeal, evidence of record shows that the Veteran's at least one of the service-connected knee disabilities, specifically the left knee, coupled with consideration of his educational background and work experience, may well preclude him from securing and following a substantially gainful employment.  The medical and lay evidence recited above shows that his severe difficulty walking, climbing, and lifting interferes substantially with his ability to continue working manual labor jobs or in physically-demanding jobs such as those reflected in his work history.  The RO's reliance on the March 2011 VA examiner's opinion to deny a TDIU benefit here appears misplaced in as much as it suggests that the severity of his service-connected left knee disorder, alone, may preclude both sedentary and physical labor.  

Subsequent to the Board's April 2010 remand, the AOJ adjudicated the TDIU claim in the October 2011 SSOC without requesting from the Veteran documents related to his receipt of private disability insurance benefits, as the Board requested in its previous remand.  There is no explanation whether documents related to his private disability insurance benefits could not be obtained or were not requested.  Given the lack of necessary evidentiary development, the Board finds that there has not been substantial compliance with the April 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In view of the above, the Board finds that additional development is required prior to appellate review.  Therefore, on remand, the AOJ shall attempt to obtain copies of any documents related to his receipt of private disability insurance benefits.  Thereafter, the matter shall be referred to the Director, Compensation and Pension Service, for extra-schedular consideration of his TDIU claim under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ shall review the Veteran's claims file and undertake any additional development indicated, to include obtaining and associating with the claims file outstanding documents related to his receipt of private disability insurance benefits.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran and his representative are to be informed of any records that could not be obtained.

2.  When the development requested has been completed, the AOJ shall submit this TDIU claim to the Director, Compensation and Pension Service, for extra-schedular consideration.  

3.  If the decision of the Director of the Compensation and pension service is not favorable to the Veteran and his TDIU claim on an extraschedular basis is denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



